NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

WARNER CHILCOTT COMPANY, LLC, WARNER
CHILCOTT (US), LLC, AND MAYNE PHARMA
INTERNATIONAL PTY. LTD.,
Plaintiffs-Appellants,

V.

IMPAX LABORATORIES, INC.,
Defendant-Appellee,

AND

MYLAN PHARMACEUTICALS INC.
AND MYLAN INC.,
Defendants-Appellees,

AND

SANDOZ, INC.,
Defendant-Appellee.

2012-1376, -1377, -1378

Appeals from the United States District Court for the
District of New Jersey in consolidated case nos. OS-CV-
6304, 09-CV-l233, and 09-CV-2073, Judge William J.
Martini.

ON MOTION

WARNER CHILCOTT COMPANY V. IMPAX LABORATORIES 2

Before NEWMAN, Circuit Judge.
O R D E R

Warner Chilcott Company, LLC, Warner Chilcott
(US), LLC, and Mayne Pharma International Pty. Ltd.
move to expedite the briefing schedule and oral argument
in these appeals. Impax Laboratories, Inc., Mylan Phar-
maceuticals Inc. and Mylan lnc. oppose.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted. Warner Chilcott’s brief is due
on June 8, 2012. Irnpax and Mylan and Sandoz, Inc.’s
briefs are due on July 13, 2012. Warner Chi1cott’s reply
brief and the joint appendix are due on July 25, 2012.
Oral argument will be scheduled by subsequent order.

FoR THE COURT

 2 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Dominick A. Conde, Esq.
Michael E. Patunas, Esq.
Larry L. Shatzer, III, Esq. F“_ED
Eric l. Abraham, Esq. 05
823 HAY 2 4_2[]12
JAN HURBA\.Y

CLEH|(